illuminate

 

Mgtey 28 AN 9 23

 

May 22, 2019

Clerk of The Court
$24 N. Market Street 3" Floor
Wilmington, Delaware 19801

RE: The Weinstein Company Holdings LLC
CASE NO. 18-10601 (MFW)

Honorable Mary F. Walrath

United States Bankruptcy Judge for the District of Delaware, Bankruptcy Court
824 N Market Street 5" Floor

Courtroom 4

Wilmington, Delaware 19801

Honorable Mary F. Walrath,

We object to changing The Weinstein Company Holdings LLC to chapter 7.

 

CEO

Mail ID: 131740077
High Technology Video, Inc (HTV) dba illuminate

ittuminate | Production and Post Production Services | 10900 Ventura Blvd. - Studio City, CA 91604 - Main: (323) 969-8822
